     Case 2:98-cr-00216-KJD-LRL Document 223 Filed 04/09/21 Page 1 of 1



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                            Case No. 2:98-cr-00216-KJD-LRL
 8                                           Plaintiff,                     ORDER
 9          v.
10   JASON MICHAEL STONE,
11                                        Defendant.
12          Presently before the Court is Defendant’s Motion for Sentence Reduction under Section
13   404 of the First Step Act (#219). The Government filed a response (#221) to which Defendant
14   replied (#222). Having read and considered the motion and good cause being found it is
15   GRANTED. Rather than unnaturally extend the length of Defendant’s time on supervised
16   release by holding a re-sentencing hearing, the Court orders that Defendant’s term of supervise
17   release is IMMEDIATELY TERMINATED.
18   IT IS SO ORDERED.
19   DATED this 9th day of April 2021.
20
21
22                                        _____________________________
                                          Kent J. Dawson
23                                        United States District Judge
24
25
26
27
28
